Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                      DETAILED ACTION
                                      Allowable Subject Matter
Claims 1-20 were originally filed. Claims 1, 5, 10, 14, and 19 have been amended.  Claims 4, 6, 13, and 15 have been cancelled.  Claims 1-3, 5, 7-12, 14, and 16-19 are pending and allowed.
As per claims 1-3, 5, 7-12, 14, and 16-19, the art of record does not singularly or in combination disclose  the fusing of acquired “N groups of data showing usage habits and user travel data corresponding to the N map applications, wherein the data showing usage habits comprises at least one of the number of times that each of the N map applications is used, time duration that each of the N map applications is used, and a navigation mode in each of the N map applications; and the user travel data comprises travel time and a travel mode corresponding to the travel time" with  obtained routes from the N map applications having inputs such as starting and destination locations from an analyzed message record so as to select “a target route” for navigation as recited in claims 1, 10, and 19 and dependents thereof.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, 
                                                               
                                                          Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLIS B. RAMIREZ whose telephone number is (571)272-8920. The examiner can normally be reached 7:30 am to 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas G Black can be reached on 571-272-6956. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about 



/ELLIS B RAMIREZ/Examiner, Art Unit 3661                                                                                                                                                                                                        
/THOMAS G BLACK/Supervisory Patent Examiner, Art Unit 3661